Exhibit 10.1

TRANSITION SERVICES AGREEMENT

This Transition Services Agreement (the “Agreement”) is effective at the
Business Transfer Time (the “Effective Date”), by and between MeadWestvaco
Corporation, a Delaware corporation (“Service Provider”), and Monaco SpinCo
Inc., a Delaware corporation (“Spinco”).

RECITALS

A. Service Provider and Spinco have entered into a Separation Agreement, dated
as of November 17, 2011 (as amended, modified or supplemented from time to time
in accordance with its terms, the “Separation Agreement”), pursuant to which
(1) Service Provider and certain of its subsidiaries have agreed to contribute
and transfer to Spinco, and Spinco has agreed to receive and assume, certain
assets and liabilities of Service Provider’s Consumer & Office Products business
(the “Business”) and (2) following such contribution and transfer and other
transactions specified in the Separation Agreement, Service Provider has agreed
to distribute (the “Distribution”) all of the shares of common stock, par value
$0.001 per share, of Spinco (the “Spinco Common Stock”) to Service Provider’s
stockholders without consideration on a pro rata basis;

B. Service Provider, Spinco, ACCO Brands Corporation, a Delaware corporation
(“Acquirer”) and Augusta Acquisition Sub, Inc., a Delaware corporation and a
wholly owned subsidiary of Acquirer (“Merger Sub”), have entered into a Merger
Agreement, dated as of November 17, 2011 (as amended, modified or supplemented
from time to time in accordance with its terms, the “Merger Agreement”),
pursuant to which, immediately following the Distribution, Spinco and Merger Sub
will merge and the Spinco Common Stock will be converted into shares of common
stock of Acquirer on the terms and subject to the conditions of the Merger
Agreement; and

C. In connection with the transactions contemplated by the Separation Agreement
and the Merger Agreement, the parties desire that Service Provider provide
certain services to Spinco on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing and the respective warranties,
covenants and agreements hereinafter set forth, and intending to be legally
bound hereby, the parties hereby agree as follows:

ARTICLE 1

DEFINITIONS

1.1 Defined Terms. All capitalized terms used but not defined herein have the
meanings set forth in the Separation Agreement.



--------------------------------------------------------------------------------

ARTICLE 2

PROVISION OF THE SERVICES

2.1 Description of the Services. Service Provider shall provide, or cause to be
provided, the following services (collectively, the “Services”) in support of
the Business. Spinco shall use its commercially reasonable efforts to provide
such assistance and resources (including, but not limited to, human resources)
as are required for Service Provider to provide the Services to Spinco,
including without limitation the purchase (at Spinco’s expense) of any software
and hardware assets required for the Services as requested by Service Provider.
Service Provider shall be relieved of its obligations hereunder to the extent
that (a) Spinco fails to provide the assistance or resources referred to in the
previous sentence, (b) such failure renders performance or ongoing performance
by Service Provider of its obligations unlawful, or reasonably impracticable or
unreasonable (in Service Provider’s reasonable determination) and (c) such
failure (i) if reasonably capable of being cured, is not cured by Spinco within
ten (10) days following written notice to Spinco by Service Provider of any such
purported failure, or (ii) by its nature or timing is not reasonable capable of
being cured (it being understood and agreed that Service Provider shall be
relieved of its obligations hereunder during any such cure period). For the
avoidance of doubt, it is acknowledged that, subject to its obligations to
Service Provider under the provisions of this Agreement, Spinco shall be free at
any time (and without obligation to notify or inform Service Provider) to
arrange for any service identical to or similar to the Services to be provided
to it by any Person whatsoever.

2.1.1 Ongoing Services. Service Provider or its designee shall provide each of
the services (collectively, the “Ongoing Services”) specified in Schedule 2.1.1
(to the extent such schedule covers Ongoing Services, the “Ongoing Services
Schedule”) to Spinco, in accordance with the terms and conditions for such
Ongoing Services listed on the applicable schedule and set forth in this
Agreement.

2.1.2 Additional Services. Spinco and Service Provider expressly acknowledge
that the obligation of Service Provider to provide transitional services
following the Effective Date is limited to the Ongoing Services set forth in the
Ongoing Services Schedule, in each case in accordance with the terms and
conditions set forth in such Schedule, and there exists no other obligation on
the part of Service Provider to provide any other transition or other services
to Spinco or any other party following the Effective Date, except as provided in
this section. Spinco may request additional transition services to the extent
such transition services reasonably relate to the transition of the Business to
Spinco (“Additional Services”). Upon receipt of any such request, (i) if receipt
of such request occurs within one hundred and twenty (120) days after the date
hereof, Service Provider shall use its commercially reasonable efforts to
provide any such Additional Service to the extent that such Additional Services
were historically provided by Service Provider to the Business and are generally
consistent with this Agreement and (ii) if receipt of such request occurs more
than one hundred and twenty (120) days after the date hereof, Service Provider
shall consider such request in its sole discretion and determine in its sole
discretion whether to provide such Additional Services. If Service Provider
provides such Additional Services in accordance with the preceding sentence,
Service Provider and Spinco shall: (i) negotiate in good faith the terms of the
provision of such Additional Services, including the additional fees for such
Additional Services and the duration of such Additional

 

2



--------------------------------------------------------------------------------

Services, and (ii) document the provision of such Additional Services in an
amendment to this Agreement. In the event that Service Provider declines to
provide any such Additional Service, subject to the first sentence of this
Section 2.1.2, Service Provider shall use commercially reasonable efforts to
assist Spinco in finding another service provider to provide the requested
additional transition services to the extent such transition services reasonably
relate to the transition of the Business to Spinco.

2.1.3 Setup Services. As part of the Services, Service Provider shall take those
actions necessary, as reasonably agreed to by Spinco, to prepare for providing
the Ongoing Services or any Additional Services (the “Setup Services”), and
Spinco shall pay or reimburse Service Provider fifty percent (50%) of the
Reimbursable Set-Up Costs in respect of the Setup Services (whether conducted
prior to or after the Effective Date). For purposes of this Agreement,
“Reimbursable Set-Up Costs” means the third-party costs to provide the Setup
Services; provided that Reimbursable Set-Up Costs shall not include costs for
shared applications in respect of Setup Services to the extent such Setup
Services are for Service Provider’s benefit whether conducted prior to or after
the Effective Date and shall in no event include costs incurred or intended to
be incurred independent of the transactions contemplated by this Agreement, the
Separation Agreement or the Merger Agreement. If Spinco does not agree to a
Setup Service, the parties shall work together to agree upon a commercially
reasonable alternative arrangement, or Spinco may modify the scope of the
Ongoing Services or Additional Services, as the case may be, such that such
Setup Service is not necessary, subject to Service Provider’s consent. If the
parties fail to agree upon an alternative arrangement, Spinco may, with notice
to Service Provider, terminate the applicable Ongoing Services or Additional
Services, as applicable.

2.1.4 Migration Services. Service Provider shall reasonably assist Spinco in
preparing to migrate Ongoing Services from Service Provider’s infrastructure to
Spinco’s infrastructure (the “Migration Services”). Spinco shall pay or
reimburse Service Provider one hundred percent (100%) of the Reimbursable
Migration Costs in respect of the Migration Services (whether conducted prior to
or after the Effective Date). For purposes of this Agreement, “Reimbursable
Migration Costs” means the costs that are reasonably necessary to provide the
Migration Services.

2.1.5 Services. For the avoidance of doubt, when used in this Agreement,
reference to a particular “Service” or “Services” shall include all of the
services (or, if applicable, the single service) described in the Ongoing
Services Schedule or in Sections 2.1.1, 2.1.3 or 2.14 , as the case may be. All
of the Services shall be for the sole use and benefit of Spinco.

2.2 Performance Standards. With respect to those Services that Service Provider
provided to the Business prior to the Effective Date, Service Provider shall
perform such Services with substantially the same degree of care, skill, and
diligence with which Service Provider performs such Services for itself,
consistent with past practices during the six months prior to the Effective
Date, including without limitation with respect to the quality and timeliness of
such Services, subject to variation in the provision of such Services agreed to
by Service Provider and Spinco. Notwithstanding the foregoing, Service Provider
shall be under no obligations to perform disaster recovery services in respect
of the Migration Services and Spinco shall have sole responsibility to recover
any information or data it wishes to recover in the event

 

3



--------------------------------------------------------------------------------

of a disaster; provided, that Service Provider shall use reasonable efforts to
provide a backup to tape of all information and data in accordance with Service
Provider’s current policies for backup and retention; provided further, however,
that Spinco shall have sole responsibility to perform all offsite backups and
any other services required to recover any information or data it wishes to
recover in the event of a disaster. In no event shall Service Provider be
required to provide the Services at a level greater than the level of Services
used by the Business immediately prior to the Effective Date. If there is a
conflict between the immediate needs of the Service Provider and those of Spinco
as to the use of or access to a particular Service, which conflict cannot
reasonably be avoided, Service Provider shall have the right, in its sole
discretion, to establish reasonable priorities, at particular times and under
particular circumstances, as between Service Provider and Spinco. In any such
situation, Service Provider shall provide notice to Spinco of any changes at the
earliest practical opportunity.

2.3 Cost of Providing the Services. Unless otherwise expressly set forth in this
Agreement, Service Provider shall bear all costs of providing the Services.
Spinco shall reimburse for all copying, long distance telephone, delivery and
other out-of-pocket and third-party expenses incurred by Service Provider (or
any Subcontractor of Service Provider in accordance with Section 9.3) in order
to provide the Services. Service Provider shall be solely responsible for the
payment of all compensation for Service Provider’s personnel assigned to perform
Services under this Agreement, and shall be responsible for workers’
compensation insurance, unemployment insurance, severance and other termination
costs, employment taxes and all other employer payment obligations relating to
Service Provider’s personnel.

2.4 Compliance with Laws. Service Provider shall not be required to provide
Services which violate any applicable Laws in connection with its performance of
the Services.

2.5 Acknowledgment and Agreement. Spinco understands that the Services provided
hereunder are transitional in nature and are furnished by Service Provider
solely in connection with the transactions contemplated by the Separation
Agreement and the Merger Agreement. Spinco understands that Service Provider is
not in the business of providing the Services to third parties and that neither
party has any long-term interest in Service Provider continuing the provision of
any or all of the Services. Spinco shall: (i) within 60 days after the Effective
Date provide to Service Provider a plan and timeline, in form and detail
reasonably satisfactory to Service Provider, for the transition to Spinco or
third party suppliers of each of the Services (the “Migration Plan”), and
(ii) as promptly and as reasonably practicable after the Effective Date,
transition the provision of each such Service from Service Provider to Spinco or
a third party supplier. Nothing in this Section 2.5 shall extend the Service
Termination Date (as defined in Section 7.1.1) in any manner.

 

4



--------------------------------------------------------------------------------

ARTICLE 3

MANAGEMENT AND CONTROL; CONSENTS

3.1 Service Provider Cooperation. Upon reasonable notice to Service Provider
and, with respect to each of the Services, prior to the applicable Service
Termination Date and as set forth in Section 7.3, Service Provider shall provide
Spinco with reasonable access (during normal business hours) to Service
Provider’s personnel and facilities for the purpose of providing reasonable
information and consultation with respect to such Services.

3.2 Required Consents. Each of Service Provider and Spinco shall use
commercially reasonable efforts to obtain any and all necessary consents (such
as, for example, consents of software licensors), or new licenses or similar
agreements, to permit Service Provider to provide the Services and to allow
Spinco to access and use the Services (the “Required Consents”). Service
Provider and Spinco shall each be responsible for fifty percent (50%) of any
costs and fees required to obtain the Required Consents. If a Required Consent
is not obtained, then, if possible and until such Required Consent is obtained,
Service Provider shall determine and adopt, subject to Spinco’s prior written
approval, a commercially reasonable alternative to the affected Services;
provided, however, that if no such commercially reasonable alternative is
available, Service Provider shall be under no obligation to provide the affected
Services and Service Provider and Spinco shall cooperate with each other to
determine if there is an alternative to the affected Service. For the avoidance
of doubt, the Required Consents referred to in this Agreement refer only to
those consents, licenses and agreements necessary to permit Service Provider to
provide and for Spinco to receive Services under this Agreement. New licenses
and agreements necessary for Spinco to separately operate its business after
completion of the Services are not provided for herein and are the sole
responsibility of Spinco.

3.3 Primary Points of Contact. Each party from time to time shall appoint an
individual to act as the primary point of operational contact with respect to
this Agreement and the Services (each, a “Contract Manager”). The Service
Provider Contract Manager and the Spinco Contract Manager shall meet as
reasonably requested by the Spinco Contract Manager or the Service Provider
Contract Manager to review the parties’ respective performance under this
Agreement. Service Provider and Spinco shall notify Spinco and Service Provider,
respectively, of the appointment of a different Contract Manager, if necessary,
in accordance with Section 9.9.

3.4 Dispute Resolution. Service Provider and Spinco shall attempt in good faith
to resolve any dispute arising out of or relating to this Agreement promptly by
negotiation in accordance with this Section 3.4.

3.4.1 Primary Points of Contact. If a dispute arises, the Spinco Contract
Manager and the Service Provider Contract Manager shall consider the dispute for
up to 10 business days following receipt of a notice from either party
specifying the nature of the dispute, during which time the Spinco Contract
Manager and the Service Provider Contract Manager shall meet in person at least
once and attempt to resolve the dispute.

 

5



--------------------------------------------------------------------------------

3.4.2 Senior Management. If the dispute is not resolved by the end of the 10
business day period referred to in Section 3.4.1, or if the Spinco Contract
Manager and the Service Provider Contract Manager agree that the dispute cannot
be resolved by them, either party may submit the dispute resolution in
accordance with the procedures described in Schedule 3.4.2. If the dispute is
not resolved after following the procedures described in Schedule 3.4.2, then
either party thereafter may pursue any and all rights and remedies available to
it at Law or in equity.

ARTICLE 4

COMPUTER HARDWARE, SOFTWARE AND DATA SECURITY

4.1 Access to Computer Software. Service Provider, in its sole discretion, may
limit access to and the right to use software in connection with the Services
solely to those employees of Spinco who need such access and right to use in
connection with the provision of the Services. Service Provider shall also grant
access to and the right to use software in connection with the Services to
employees of Acquirer who need such access, provided that Spinco shall be
responsible for any breaches of this Article IV by any employee of Acquirer.
Service Provider shall also grant access to and the right to use software in
connection with the Services to employees of Acquirer who need such access,
provided that Spinco shall be responsible for any breaches of this Article IV by
any employee of Acquirer. Notwithstanding the foregoing, Service Provider shall
not have any obligations to grant access or the right to use to employees of
Acquirer to the extent such access or right to use exceeds Service Provider’s
licensing levels for the applicable software, unless either (a) (i) Service
Provider, in its sole discretion, shall have agreed to purchase additional
licensing levels and (ii) Spinco reimburses Service Provider for fees and
expenses in respect of such additional licensing levels or (b) Spinco or
Acquirer shall have purchased directly from the applicable third party provider
the additional licensing levels required for such access or right to use,

4.2 Data. Service Provider is authorized to have access to and make use of all
data provided by Spinco or created by Service Provider solely on behalf of
Spinco after the Effective Date (“New Spinco Data”), as necessary and
appropriate for the performance by Service Provider of its obligations under
this Agreement. Service Provider may not use any New Spinco Data for any purpose
other than providing the Services.

4.3 Change Management. During the term of this Agreement, Spinco shall abide by
Service Provider’s documented internal change control management policies and
procedures (copies of which shall be provided to Spinco) in connection with
Spinco’s use of any software used in connection with the Services.

 

6



--------------------------------------------------------------------------------

4.4 System Security.

4.4.1 Security Policy. Spinco shall comply with all of Service Provider’s system
security policies, procedures and requirements relating to Service Provider’s
computer systems or software (“Systems”) which have been provided to Spinco
(collectively, “Security Regulations”), and shall not tamper with, compromise or
circumvent any security or audit measures employed by Service Provider. Spinco
shall access and use only those Systems of Service Provider for which Spinco has
been granted the right to access and use.

4.4.2 Personnel Access. Spinco shall use commercially reasonable efforts to
limit access to the Systems to those personnel who are specifically authorized
to have such access, and to prevent unauthorized access, use, destruction,
alteration or loss of information contained therein. Spinco shall notify its own
personnel of the restrictions set forth in this Section 4.4 and of the Security
Regulations.

4.4.3 Unauthorized Access. If, at any time, Spinco determines that any of its
personnel have sought to circumvent, or have circumvented, the Security
Regulations; that any unauthorized personnel have accessed the Systems; or that
any of its personnel have engaged in activities that may lead to the
unauthorized access, use, destruction, alteration or loss of data, information
or software, Spinco shall immediately terminate such personnel’s access to the
Systems and immediately notify Service Provider. In addition, Service Provider
shall have the right to deny personnel of Spinco access to its Systems upon
notice to Spinco (with such notice given, in any event, within one business day
of such termination) in the event that Service Provider reasonably believes that
such personnel have engaged in any of the activities set forth above in this
Section 4.4.3 or otherwise pose a security concern. Each party will reasonably
cooperate with the other party in investigating any apparent unauthorized access
to the Systems.

ARTICLE 5

FEES AND PAYMENT

5.1 Fees for the Services. The fees for each of the Services (the “Fees”) are
set forth opposite the description of such Services in the schedules to this
Agreement. Additional fees will be required if the scope of any Service is
materially increased or if Additional Services are provided. All Fees are
exclusive of any applicable Taxes or similar charges (and any related interests
and penalties) (which shall be paid by Spinco). In the event that the costs to
Service Provider for a Service is increased because any third party provider
increases its fees or otherwise (including without limitation because Service
Provider has ceased using such third party provider for its own purposes and is
using the third party provider primarily for the provisions of the Services
hereunder), then the Fees shall be adjusted upward accordingly. Service Provider
shall, to the extent practicable, provide prior notice to Spinco of any such
increases to the extent that Service Provider is aware of such increases and
shall use commercially reasonable efforts to negotiate any such proposed
increase in fees at the direction of, and in consultation with, Spinco. Neither
Spinco nor any Affiliate of Spinco may apply any offset for other monies owed by
Service Provider against the Fees.

5.2 Payment and Invoices. Service Provider shall invoice Spinco for the Fees in
arrears on a monthly basis, and shall invoice Spinco for other fees and expenses
that are the responsibility of Spinco under this Agreement from time to time.
Service Provider shall include with each invoice a reasonably detailed
description of the Services performed and the Fees

 

7



--------------------------------------------------------------------------------

charged, if applicable. Spinco shall pay each invoice within 30 days after
receipt. In the event that Spinco disputes any such invoice, Spinco shall pay
the undisputed portion, if any, as provided in the immediately preceding
sentence and shall pay the remaining portion, if any, promptly upon resolution
of the dispute or completion of the dispute resolution procedures provided for
in Section 3.4. Any payments owing to Service Provider pursuant to this
Agreement that are not paid within 30 days after receipt of such invoice shall
bear interest at the rate of 10% per annum (or such lesser amount as shall be
the maximum amount permitted by Law) from the due date until paid.

ARTICLE 6

FORCE MAJEURE

6.1 Force Majeure. Service Provider shall be excused temporarily from performing
any Services in the event that war (whether declared or not), fire, explosion,
earthquake, storm, flood, strike, riot, act of governmental authority, act of
God, act of terror or sabotage, technology disruption to the extent outside the
reasonable control of Service Provider, or other contingency beyond the
reasonable control of Service Provider, including without limitation the acts or
omissions of Spinco in performing any of its duties under this Agreement, and
any failure of a third party to provide services necessary for the performance
of the Services to the extent not directly caused by Service Provider (each, a
“Force Majeure Event”), causes cessation or interruption of Service Provider’s
performance of such Services, for the duration of such Force Majeure Event. If
Service Provider is unable to perform any Services as a result of a Force
Majeure Event: (i) Service Provider shall promptly notify Spinco and describe in
reasonable detail the circumstances causing the inability to perform;
(ii) Service Provider shall use commercially reasonable efforts to resume
performance of its obligations hereunder with the least possible delay; and
(iii) Spinco shall be free to acquire such Services from an alternative source,
at Spinco’s sole cost and expense, and without liability to Service Provider,
for the period and to the extent reasonably necessitated by such
non-performance. For the avoidance of doubt, Spinco shall not be obligated to
pay Service Provider for Services with respect to the period when Service
Provider is not providing such Services due to a Force Majeure Event.

ARTICLE 7

TERM AND TERMINATION

7.1 Term.

7.1.1 Term of Services. Service Provider shall provide each of the Ongoing
Services beginning on the “Service Commencement Date” for each Service category
set forth in the Ongoing Services Schedule or otherwise agreed to by the parties
in writing and continuing until the “Service Termination Date” for such Service
category set forth in the Ongoing Services Schedule or otherwise agreed to by
the parties in writing, unless extended or sooner terminated in accordance with
the provisions of this Agreement. The period commencing on the first to occur of
the Service Commencement Dates and ending on the last to expire or terminate of
the Service Termination Dates is hereinafter referred to as the “Service
Performance Period.” Service Provider shall provide each Additional Service, if
any, for the period set forth in the applicable amendment to this Agreement.

 

 

8



--------------------------------------------------------------------------------

7.1.2 Extension of Service Termination Date. Spinco may request an extension of
the Service Termination Date for any or all of the Services in any Service
category, by providing written request to Service Provider at least 60 days
prior to the expiration of the then current term for such Service category;
provided, however, that individual lines within any Service category may only be
extended if the termination of such line at a later time would not result in any
liabilities or obligations that will be payable by, or the responsibility of,
Service Provider, or if it would result in liabilities or obligations payable
by, or the responsibility of, Service Provider, Spinco shall have fully
reimbursed or indemnified Service Provider with respect to such liabilities or
obligations. If so requested by Spinco and Spinco has not previously requested
an extension of the Service Termination Date with respect to a particular
Service, Service Provider and Spinco shall: (i) negotiate the terms of the
renewal of such Service, including any revised Fees for such Service and the
duration of such renewal, and (ii) document the provision of such renewal in an
amendment to this Agreement. If so requested by Spinco but Spinco has previously
requested an extension of the Service Termination Date with respect to a
particular Service, Service Provider shall consider such request and if Service
Provider, in its sole discretion, agrees to such renewal, Service Provider and
Spinco shall: (i) negotiate the terms of the renewal of such Service, including
any revised Fees for such Service and the duration of such renewal, and
(ii) document the provision of such renewal in an amendment to this Agreement.
Notwithstanding the foregoing, unless Service Provider otherwise agrees, any
such renewal that extends beyond the one year anniversary of the Effective Date
shall be in increments of 90 days each, and the Fees payable for such Service
during each such renewal period shall be the greater of (i) the rate for
renewal, if any, reflected in the Ongoing Services Schedule, or, (ii) if no such
renewal rate is reflected in the Ongoing Services Schedule, at a rate that is at
least 110% of the rate of the Fees payable for such Service during the
immediately preceding renewal period (or, in the case of the first such renewal
period, during the period prior to the first anniversary of the Effective Date).
If Service Provider declines the requested renewal, Service Provider shall
provide written notice to Spinco at least 60 days prior to the expiration of the
then current term for such Service category.

7.1.3 Termination Date. (a) Subject to the last sentence of this Section, no
Service Termination Date shall exceed 18 months after the Effective Date unless
otherwise agreed to by the parties in their sole discretion. Notwithstanding the
foregoing, the Service Termination Date in respect of the Services identified as
“Specified Services” may be extended in accordance with Section 7.1.2 for up to
24 months after the Effective Date. Any extension of Services beyond 18 months
after the Effective Date shall be on the basis of fair market value for the
services rendered, as determined by a third party valuation paid for by Spinco.

(b) Service Provider has advised Spinco that Service Provider intends to
terminate the use of the mainframe that will be used in support of the Services,
including migration, on a date in 2013 which is no earlier than 18 months after
the Effective Date (the “Mainframe Termination Date”). Service Provider will
provide at least 90 days’ prior notice of the Mainframe Termination Date.
Notwithstanding any extension that may have been sought pursuant to
Section 7.1.3(a), Service Provider will cease providing all Services (including

 

9



--------------------------------------------------------------------------------

migration), on the Mainframe Termination Date, unless at least 60 days’ prior to
the Mainframe Termination Date Spinco advises Service Provider that Spinco
desires for the continuation of Services beyond such date, and makes
arrangements satisfactory to Service Provider to take over all cost and expense
associated with continuing the mainframe in support of the Services.

7.2 Termination.

7.2.1 Termination of Services. Spinco may terminate any or all of the Services
in any Service category in advance of the scheduled Service Termination Date for
such Service category for any or no reason by providing Service Provider not
less than 45 days prior written notice setting forth the termination date for
such Service; provided, however that Spinco may only terminate any or all of the
Services in the category “Product Stewardship” under “Safety Health and
Environmental” in advance of the scheduled Service Termination Date by providing
Service Provider not less than 60 days prior written notice setting forth the
termination date for such Service; provided, further, however, that individual
lines within any Service category may be terminated only if (a) such termination
would not result in any liabilities or obligations that will be payable by, or
that will be the responsibility of, Service Provider, or (b) if it would result
in liabilities or obligations that will be payable by, or that will be the
responsibility of, Service Provider, Spinco shall have fully reimbursed or
indemnified Service Provider with respect to such liabilities or obligations.
Beginning on such termination date, Spinco’s obligation to pay the Fee as
specified on the Ongoing Services Schedule corresponding to such terminated
Service category shall cease to accrue, but all remaining obligations under this
Agreement shall remain unaffected. Spinco shall reimburse Service Provider for
all third party costs incurred by Service Provider in connection with any such
termination, including without limitation costs relating to any master data,
transaction data, or historical data extracts. Spinco may also on 30 days’ prior
written notice cancel all, but not less than all, of the Services in any Service
category in advance of the commencement of such Service. Once terminated or
cancelled, a Service cannot be reinstated unless Service Provider consents,
which consent may be withheld in Service Provider’s sole discretion.

7.2.2 Termination for Breach. If a party materially breaches any of its
obligations under this Agreement and does not cure such breach within 30 days
after receiving written notice of such breach from the non-breaching party, then
the non-breaching party may, at its option, terminate all, but not less than
all, of the Services in the affected line within a Service category, or all
Services in their entirety, by providing written notice of termination to the
other party, which termination shall be effective immediately or as of such
later date as may be specified in the notice of termination; provided, however,
that Spinco shall pay to Service Provider, within 30 days after such
termination, all Fees earned and any costs incurred by Service Provider pursuant
to Section 2.3, Section 2.1.3, 2.1.4, or Section 7.3 through the date of such
termination.

7.2.3 Bankruptcy Termination. This Agreement may be terminated by either party
upon at least 30 days prior written notice if the other party is declared
insolvent or bankrupt, or makes an assignment for the benefit of creditors, or a
receiver is appointed or any proceeding

 

10



--------------------------------------------------------------------------------

is demanded by, for or against the other under any provision of the federal
bankruptcy Laws. Any termination of this Agreement shall be without prejudice to
any rights or obligations of the parties accruing prior to such termination
including the right to payment of unpaid amounts owing for Services performed
prior to termination.

7.2.4 General Termination. If not earlier terminated, this Agreement will
terminate on the expiration or termination of the last Service being performed
hereunder, and thereafter all rights and obligations hereunder shall be
terminated, except for the payment by Spinco of any remaining Fees due and
payable hereunder, and except as otherwise provided in Section 9.4.

7.3 Transition; Obligations on Termination. In connection with the transition of
the Services to Spinco: (i) prior to the expiration or termination of the
applicable Service Termination Date, Service Provider shall cooperate with all
reasonable requests by Spinco in connection with the transition of the
performance of the Services from Service Provider to Spinco, (ii) Service
Provider shall return to Spinco or destroy, at Spinco’s option, all Confidential
Information (as defined in the Confidentiality Agreement) of Spinco that is in
Service Provider’s possession, and (iii) Spinco shall reimburse Service Provider
for any and all costs and expenses incurred by Service Provider in connection
with such transition. Notwithstanding the foregoing, in the event that certain
Confidential Information cannot reasonably or practicably be returned to Spinco
or destroyed (if directed by Spinco) after Service Provider and Spinco has used
all commercially reasonable efforts to attempt such return or destruction),
Spinco shall, prior to the expiration or termination of the applicable Service
Termination Date, identify the Confidential Information that it wishes for
Service Provider to retain, and Service Provider shall use commercially
reasonable efforts to retain such Confidential Information for a period of seven
years after the expiration or termination of the applicable Service Termination
Date, and shall provide Spinco and Acquirer reasonable access to such
Confidential Information over such time period; provided that Spinco shall
reimburse Service Provider for any and all costs and expenses incurred by
Service Provider in connection with such retention and access. In the event any
Service is terminated prior to the applicable Service Termination Date (other
than pursuant to Section 7.2.2 as a result of a breach by Service Provider),
Spinco shall be responsible to Service Provider for reasonable and proper
termination charges payable to third parties, which shall include all
cancellation costs incurred by Service Provider or costs for materials acquired
in connection with the provision of such Service or Services and Service
Provider’s costs related to the transition.

ARTICLE 8

LIMITATION ON LIABILITY; INDEMNIFICATION

8.1 Limitation on Liability; Indemnification.

(a) As used in this Section 8.1: (i) “Losses” means losses, damages, and
expenses, and “Third Party Losses” means Losses sustained by any Person other
than Spinco.

 

11



--------------------------------------------------------------------------------

(b) Service Provider shall not be liable for any Loss (including without
limitation any Loss sustained by Spinco in respect of a Third Party Loss)
arising out of or related to the Services, whether arising out of breach of
warranty, strict liability, tort, contract or otherwise, other than Losses
resulting from Service Provider’s or its Subcontractors’ breach of this
Agreement, gross negligence or willful misconduct with respect to the provision
of Services.

(c) Under no circumstances shall Service Provider or any Affiliate of Service
Provider have liability hereunder (in the aggregate) in excess of the total
amount of all Fees paid by Spinco, or be otherwise required to pay out in
damages, cost of settlement, or otherwise, in excess of such amount.

(d) Service Provider shall defend, indemnify, and hold Spinco and its officers,
directors, managers, partners, members, employees, agents, successors, assigns
and Affiliates harmless from and against any actual or alleged Losses resulting
from Service Provider’s or its Subcontractors’ breach of this Agreement, gross
negligence or willful misconduct with respect to the provision of the Services.

(e) Spinco shall defend, indemnify and hold Service Provider and its officers,
directors, employees, agents, successors, assigns and Affiliates harmless from
and against any and all actual or alleged Losses resulting from Spinco’s breach
of this Agreement, gross negligence or willful misconduct.

(f) NEITHER PARTY HERETO SHALL BE LIABLE TO THE OTHER FOR ANY SPECIAL,
INCIDENTAL OR CONSEQUENTIAL DAMAGES OR FOR PUNITIVE OR EXEMPLARY DAMAGES.

(g) EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, SERVICE PROVIDER MAKES NO
REPRESENTATIONS OR WARRANTIES WHATSOEVER, EXPRESS OR IMPLIED (INCLUDING ANY
WARRANTY OF MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE OR ANY IMPLIED
WARRANTY OF NON-INFRINGEMENT), WITH RESPECT TO THE SERVICES TO BE PROVIDED UNDER
THIS AGREEMENT.

8.2 Procedure. A party (the “Indemnified Party”) shall notify the other party
(the “Indemnifying Party”) in writing of any claim, action or demand (a “Third
Party Claim”) for which the Indemnified Party intends to claim indemnification
under this Article 8. If the Indemnifying Party fails to assume the defense of
such Third Party Claim within 30 days after notice of any such Third Party
Claim, or such shorter period as is reasonably required, the Indemnified Party
will have the right to undertake the defense, compromise or settlement of such
Third Party Claim on behalf of and for the account and risk, and at the expense,
of the Indemnifying Party, subject to the right of the Indemnifying Party to
assume the defense of such Third Party Claim at any time prior to settlement,
compromise or final determination thereof. Notice of any Third Party Claim shall
be given promptly after the Indemnified Party becomes aware of the Third Party
Claim, but no delay in giving such notice shall affect the Indemnified Party’s
right to indemnification hereunder except to the extent that such delay shall
have affected the Indemnifying Party’s ability to defend or settle such Third
Party Claim. Notice of a Third

 

12



--------------------------------------------------------------------------------

Party Claim shall be accompanied by all information reasonably available to the
Indemnified Party relevant to the investigation, assessment, defense and
settlement of such Third Party Claim. The Indemnified Party shall, at the
request and expense of the Indemnifying Party, take such actions as the
Indemnifying Party may reasonably request in connection with the investigation,
assessment, defense and settlement of any Third Party Claim.

ARTICLE 9

GENERAL

9.1 Confidential Information. The rights and obligations under this Agreement
are subject to any specific limitations, qualifications or additional provisions
on the sharing, exchange or confidential treatment of information set forth in
the Confidentiality Agreement.

9.2 Relationship of the Parties. Service Provider, in performance of its
obligations under this Agreement, is acting as an independent contractor to
Spinco, and not as a partner, joint venture or agent, nor do the parties intend
to create by this Agreement an employer-employee relationship. Each party
retains control over its personnel, and the employees of one party shall not be
considered employees of the other party. Neither party shall be bound by any
representation, act or omission of the other party. Neither party has any right,
power or authority to create any obligation, express or implied, on behalf of
the other party.

9.3 Subcontracting. Service Provider may use contractors, subcontractors,
vendors or other third parties (collectively, “Subcontractors”) to provide some
or all of the Services either on-site or at other locations. In the event that
Service Provider uses any Subcontractors to perform any Services, Service
Provider shall not be released from responsibility for its obligations under
this Agreement. Service Provider shall be fully responsible, financially and
otherwise, for the Services provided by each Subcontractor to the same extent as
if Service Provider had performed the Services (subject to the limitations set
forth in this Agreement) itself and shall pay the fees and expenses of any such
Subcontractor.

9.4 Survival. The provisions relating to payment in Section 2.1.3 and 2.1.4, and
the provisions of Sections 2.3, 3.4, ARTICLE 5, Section 7.3, ARTICLE 8 and
ARTICLE 9 shall survive termination or expiration of the Service Performance
Period.

9.5 Entire Agreement. The schedules to this Agreement shall be construed with
and as an integral part of this Agreement to the same extent as if the same had
been set forth verbatim herein. This Agreement, the Separation Agreement, the
Confidentiality Agreement and the Merger Agreement (together in each case with
the schedules, exhibits and other documents referenced therein) contain, and are
intended as, a complete statement of all of the terms and the arrangements
between the parties hereto with respect to the matters provided for herein, and
supersede any previous agreements and understandings between the parties with
respect to those matters.

 

13



--------------------------------------------------------------------------------

9.6 Governing Law. This Agreement (and any claims or disputes arising out of or
related hereto or to the transactions contemplated hereby or to the inducement
of any Party to enter herein, whether for breach of contract, tortious conduct
or otherwise and whether predicated on common law, statute or otherwise) is
governed by and construed and interpreted in accordance with the Laws of the
State of Delaware irrespective of the choice of laws principles of the State of
Delaware, including all matters of validity, construction, effect,
enforceability, performance and remedies.

9.7 Jurisdiction; Consent to Jurisdiction.

(a) Exclusive Jurisdiction. Each of the parties irrevocably agrees that any
claim, dispute or controversy (of any and every kind or type, whether based on
contract, tort, statute, regulation or otherwise, and whether based on state,
federal, foreign or any other law), arising out of, relating to or in connection
with this Agreement, including disputes relating to the existence, validity,
breach or termination of this Agreement (any such claim being a “Covered Claim”)
may be brought and determined in any federal or state court located in the State
of Delaware, and each of the parties hereto hereby irrevocably submits in
respect of Covered Claims for itself and in respect to its property, generally
and unconditionally, to the exclusive jurisdiction of the aforesaid courts. Each
of the parties hereto hereby irrevocably waives, and agrees not to assert, by
way of motion, as a defense, counterclaim or otherwise, in any action or
proceeding in respect of Covered Claims (a) any claim that it is not personally
subject to the jurisdiction of the above-named courts for any reason other than
the failure to lawfully serve process, (b) that it or its property is exempt or
immune from jurisdiction of any such court or from any legal process commenced
in such courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise)
and (c) to the fullest extent permitted by applicable Laws, that (i) the suit,
action or proceeding in any such court is brought in an inconvenient forum,
(ii) the venue of such suit, action or proceeding is improper and (iii) this
Agreement, or the subject matter hereof, may not be enforced in or by such
courts.

(b) Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (i) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF ANY LITIGATION,
SEEK TO ENFORCE THE FOREGOING WAIVER, (ii) EACH PARTY UNDERSTANDS AND HAS
CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (iii) EACH PARTY MAKES THIS WAIVER
VOLUNTARILY, AND (iv) EACH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT,
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS (b).

 

14



--------------------------------------------------------------------------------

9.8 Headings. The section headings hereof are for convenience of reference only
and are to be given no effect in construction, interpretation or effect hereof.

9.9 Notices. All notices and other communications hereunder shall be in writing
and provided to the addresses set forth below and shall be deemed given on the
date of actual receipt at the address or facsimile number of the recipient party
(Service Provider or Spinco, as the case may be), all as shown below (or to such
other address as such party may have specified by notice given to the other
party pursuant to this Section 9.9):

If to Service Provider, to:

Leslie Lovingood

MeadWestvaco Corporation

501 South 5th Street

Richmond, VA 23219

with a copy to:

MeadWestvaco Corporation

501 South 5th Street

Richmond, VA 23219

Attn: General Counsel

If to Spinco, to:

Mark Anderson

ACCO Brands Corporation

300 Tower Parkway

Lincolnshire, IL, 60069

with a copy to:

ACCO Brands Corporation

300 Tower Parkway

Lincolnshire, IL, 60069

Attn: General Counsel

9.10 Severability. The invalidity or unenforceability of any provision hereof
shall not affect the validity or enforceability of any other provision hereof,
each of which shall remain in full force and effect.

 

15



--------------------------------------------------------------------------------

9.11 Binding Effect; No Third Party Beneficiaries; Assignment. This Agreement
shall be legally binding upon and inure to the benefit of the parties hereto and
their respective successors and assigns. Nothing in this Agreement shall create
or be deemed to create any third party beneficiary rights in any Person not a
party hereto (other than the rights of the Indemnified Parties under Article 8).
No assignment hereof or of any rights or obligations hereunder may be made by
any party hereto (by operation of law or otherwise) without the prior written
consent of the other party hereto and any attempted assignment without such
required consent shall be without effect. No assignment by either party shall
relieve the assigning party of responsibility for the performance of its
obligations under this Agreement.

9.12 Amendments. This Agreement may be amended, supplemented or modified only
pursuant to a written instrument making specific reference hereto signed by each
of the parties hereto.

9.13 Waiver. No waiver of any breach of this Agreement shall be effective unless
in writing and signed by the party to be bound thereby. No waiver by any party
of any breach of this Agreement shall be deemed to extend to any prior or
subsequent breach or affect in any way any rights arising by virtue of any such
prior or subsequent occurrence.

9.14 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Copies of executed counterparts
transmitted by facsimile or other electronic transmission service shall be
considered original executed counterparts for purposes of this Section.

9.15 Non-Recourse. No past, present or future director, officer, employee,
incorporator, member, partner, stockholder, Affiliate, agent, attorney or
representative of either Service Provider or Spinco or their Affiliates shall
have any liability for any obligations or liabilities of Service Provider or
Spinco, respectively, under this Agreement or for any claims based on, in
respect of, or by reason of, the transactions contemplated by this Agreement.

9.16 Effect if Distribution Does Not Occur. If the Distribution does not occur,
then all actions and events that are, under this Agreement, to be taken or occur
shall not be taken or occur except to the extent specifically agreed by the
parties.

[Remainder of page intentionally left blank.]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed by an authorized representative as of the Effective Date.

 

“Service Provider”

 

MEADWESTVACO CORPORATION

By:   /s/ E. Mark Rajkowski  

    Name:    E. Mark Rajkowski

    Title:      Senior Vice President and Chief

                    Financial Officer

 

“Spinco”

 

MONACO SPINCO INC.

By:   /s/ Neil A. McLachlan  

  Name:     Neil A. McLachlan

  Title:       President and Chief Executive Officer

 



--------------------------------------------------------------------------------

Schedule 3.4.2

DISPUTE RESOLUTION PROCEDURE

Global Business Services (GBS) Shared Services Issue Resolution

In the event that there are problems or issues with the Services or relationship
described in the Agreement and corrective action is needed, communication should
begin as described in Section 3.4.1 of the Agreement. If an issue needs to be
escalated in order to reach a resolution satisfactory to both Service Provider
and Spinco, the following chain of contacts should be followed.

 

Functional Area

  

Contact

  

Contact Sequence

Shared Services (SS)

   Functional Manager (N. American Mgr., unless otherwise noted below)    1

Shared Services (SS)

   Manager, Mergers, Acquisitions & Divestitures (SS)    2

Shared Services (SS)

   Director, North American Shared Services    3

Shared Services (SS)

   President, Global Business Services    4

Shared Services Functions:

Procure to Pay (P2P): Accounts payable

Record to Report (R2R): Accounting record keeping, reconciliation and reporting

Invoice to Cash (I2C): Credit, collections, accounts receivable

 

Title

  

Name

   Phone #    e-mail

Functional Manager; Procure to Pay (P2P)

        

Functional Manager; Record to Report (R2R)

        

Functional Manager; Invoice to Cash (I2C)

        

Manager, Mergers, Acquisitions & Divestitures (SS)

        

Director, N. American Shared Services

        

President, Global Business Services

        